Citation Nr: 1026957	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a mental disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and R.A.


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to July 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  The 
Board first considered the appeal in May 2008 and remanded the 
claims for additional development of the medical record.  As will 
be discussed in detail below, the requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in August 
2007.  A transcript of that hearing is of record.

In addition to the claims here on appeal, the Veteran had also 
appealed the denials of entitlement to service connection for a 
left ear condition and left ear hearing loss.  Because service 
connection for those conditions was granted in an April 2010 
rating decision, which is a complete grant of the benefit sought 
for those particular issues, those issues are no longer before 
the Board.  As there has been no disagreement or appeal as to the 
downstream elements of effective date or compensation level, no 
such issue is in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Residuals from a stroke are not causally or etiologically 
related to active service.

3.  A heart condition is not causally or etiologically related to 
active service.

4.  A mental disorder is not causally or etiologically related to 
active service.

5.  A back disability is not causally or etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  Residuals from a stroke were not incurred in or aggravated by 
active service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
3.310(2009).

2.  A heart condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 3.310(2009).


3.  A mental disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 3.310(2009).

4.  A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 3.310(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In letters dated in October 2004, December 2004, March 2005, May 
2005, August 2005, March 2006, April 2006, August 2006, June 2008 
and November 2009, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
service connection for the residuals of a stroke, a mental 
disability, a heart disability and a back disability, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A Supplemental Statement of the Case was issued in 
April 2010.  As such, all notice is pre-decisional.  Accordingly, 
the Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
etiology and severity of disabilities, and by affording him the 
opportunity to give testimony before an RO decision review 
officer in January 2006 and before the Board in August 2007.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Additionally, the examinations provided and 
medical opinions obtained are adequate for rating purposes as the 
examinations were performed based upon a review of the pertinent 
medical evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  

As noted above, the Board remanded the claims on appeal in May 
2008.  There has been substantial compliance with the Board's 
remand orders as additional notice was provided the Veteran as to 
his need to assist in obtaining evidence and participate in the 
development of the medical record, records from the Social 
Security Administration (SSA) were sought, and medical 
examinations were scheduled and accomplished.  Unfortunately, SSA 
advised VA in November 2008 that records for this Veteran could 
not be located.  Notwithstanding that fact, VA made the 
appropriate attempt to obtain the records and the efforts are 
deemed to be in compliance with the requested development.  As 
such, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board will now turn to the merits of the 
Veteran's claims.

Residuals of a Stroke

The Veteran contends that he experienced a stroke many years 
after service as a consequence of the stress and psychiatric 
disability he developed during service.  He does not assert that 
he experienced the stroke and/or any other type of related 
disability during his period of service.  The Veteran appeared 
before the Board but did not provide additional testimony as to 
the causation of his stroke.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records are entirely negative for 
any diagnosis of or treatment for a stroke and that the Veteran's 
June 1975 separation examination does not indicate any such 
diagnosis or treatment.

Following service, the first evidence of a stroke is from 2003, 
almost three decades after discharge from service.  Records from 
Forrest General Hospital from February 2003 show that the Veteran 
had an intracerebral hemorrhage.  Discharge records from April 
2003 indicate a diagnosis of brainstem hemorrhage, possibly 
hypertensive in etiology.  These records do not show any 
etiological link between the Veteran's service and his post-
service stroke.  

In the Veteran's June 2006 Substantive Appeal (VA Form 9) he 
stated that several disabilities, including his back condition 
and hearing loss, contributed to stress, which he believed caused 
his stroke.  The Veteran was afforded a VA examination in January 
2009.  The examiner's assessment, following a complete review of 
the claims folder and examination of the Veteran, was that the 
Veteran had a stroke with dense left hemiplegia and hemisensory 
loss, along with no use of the non-dominant hand.  The examiner 
stated that risk factors for strokes include hypertension and 
hypercholesterolemia, but that there was no convincing medical 
evidence that stress is a significant cause of cerebrovascular 
disease.  

The Veteran has not provided any medical evidence to support his 
belief that his post-service stroke was caused by a disability 
that began during service or a consequence thereof.  The Veteran 
is certainly competent to testify as to symptoms which are non-
medical in nature, however, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Consequently, the Board finds that there is no competent evidence 
to support the Veteran's assertion that he had a stroke decades 
after service because of stress experienced during service.  The 
medical opinion of record is supported by the rationale that 
stress is not known to be, nor is it here shown to be, the cause 
of the Veteran's stroke.  As such, service connection for the 
residuals of a stroke is denied.

Mental Disability

The Veteran contends that he developed a psychiatric disability 
during service as evidenced by the in-service treatment for 
nervousness and anorexia.  He avers that the problems that began 
during service continued throughout his life and ultimately 
caused various other disabilities.

The Veteran's service treatment records are entirely negative for 
any diagnosis of or treatment for a mental disability.  Service 
treatment records from May 1975 do indicate, however, that the 
Veteran had acute anxiety because of worries about succeeding in 
the service; the Veteran was sent back to duty at that time and 
no medications were prescribed.  Another note from June 1975 
documented a history of anxiety and anorexia and discharge due to 
not following the rules of the Army.  The Veteran's June 1975 
separation examination does not indicate a diagnosis of or 
treatment for any mental disorder.  As such, the Board finds that 
the Veteran did not have a chronic acquired psychiatric 
disability upon his discharge from service.

Post-service treatment records indicate that the Veteran has been 
seen regularly at the Jackson VA Medical Center for supportive 
care and medication management since 2004.  Private treatment 
records from 2003, the time of the Veteran's stroke, indicate a 
history of hallucinations and depression, but no eating disorder.  
The Veteran was also hospitalized at the Jackson VA Medical 
Center in 2005 and 2006 with the diagnosis of major depression 
with psychotic features.  

The Veteran's son provided a statement indicating concerns of 
hallucinations and paranoia.  He reported that the Veteran was 
depressed and sleepy much of the time, but stated that he did not 
know about treatment or about a history of an eating disorder 
prior to the Veteran's 2003 stroke.  

The Veteran was afforded a VA examination in June 2009.  During 
that examination, the Veteran indicated that he was depressed.  
The Veteran did not comment regarding having anxiety and anorexia 
during military service.  The Veteran did state that he had 
trouble eating all the time, but that he could not remember the 
onset of these troubles.  He also reported both auditory and 
visual hallucinations.  The Veteran's general appearance was 
slumped and he was poorly responsive in a wheelchair.  The 
examiner noted that the Veteran would doze during the interview 
due to lethargy.  Sensorium was somewhat cloudy and communication 
was poor.  The Veteran's mood was depressed and affect was 
occasionally labile and out or proportion to content.  A Global 
Assessment of Functioning score of 25 was assigned, indicating 
serious impairment.  The examiner diagnosed depression due to 
general medical condition, and cerebral stroke, with psychosis.  
After reviewing the Veteran's claims file, the examiner opined 
that the Veteran's depression did not begin during his military 
service and was not caused by his military service.  He explained 
that the Veteran's complaints in service were nonspecific and 
transient and that no evidence of a mental health diagnosis was 
indicated in service.  

Given the evidence as outlined above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Specifically, there is no evidence of a chronic psychiatric 
disability during service or for over two decades after service.  
The first diagnosis of a psychiatric disorder follows the 
Veteran's severe stroke that left him basically incapacitated.  
The medical opinion reveals that the stroke came first as opposed 
to the psychiatric disorder and a link to service is not 
indicated from a medical standpoint.  The medical opinion is 
supported by well-reasoned rationale and cannot be overcome by 
the Veteran's belief that his in-service complaints with no 
sequelae caused the depression that is currently experienced.  
Consequently, service connection for a mental disorder must be 
and hereby is denied.

Heart Disability

The Veteran makes similar contentions with respect to his current 
heart disability in that he avers that stress developed during 
service caused him to develop heart problems.  He has not 
provided any medical evidence to support this contention nor made 
any specific assertions as to in-service events that caused a 
heart disability.

The Veteran's service treatment records are entirely negative for 
any diagnosis of or treatment for a heart disability.  His June 
1975 separation examination does not indicate any such diagnosis 
or treatment.  As such, the Board finds that the Veteran did not 
have a heart disability at the time of discharge from service.

Post-service treatment records indicate that the Veteran was 
diagnosed as having coronary artery disease in November 2003.  
Records also indicate that the Veteran has had longstanding high 
blood pressure and severe hyperlipidemia.  There is no suggestion 
in the treatment records that high blood pressure or heart 
disease began during service or within one year of service.

The Veteran was afforded a VA examination in February 2009 during 
which he reported that he had a heart attack some years ago.  
Examination revealed blood pressure elevation at 197/113, 196/105 
and 180/105.  The Veteran's hearth had regular rhythm and no 
gallops or murmurs were heard.  The examiner diagnosed status-
post myocardial infarction with heart catheterization and balloon 
dilation; longstanding essential hypertension and hyperlipidemia 
were also diagnosed.  The examiner stated that the Veteran's 
heart disease included coronary artery disease and left 
ventricular dysfunction, both of which are more likely than not 
due to longstanding hypertension and hyperlipidemia.  He stated 
that the medical literature did not support the theory that a 
nervous condition or anxiety caused coronary artery disease.  
Finally, the examiner opined that the Veteran's period of 
nervousness in service was not likely related to his coronary 
artery disease and cardiovascular disease.  

Given the evidence as outlined above, the Board finds no support 
for the Veteran's contention that the heart disease currently 
experienced began during service or as a consequence of stress 
that developed because of service.  As addressed above, service 
connection for a mental disability is denied and the medical 
evidence does not show that an event during service caused the 
Veteran to develop heart disease.  The Board certainly 
appreciates the Veteran's contentions that he personally believes 
his post-service heart disease began because of service, but his 
personal belief alone is not enough to make the link required to 
grant service connection for the currently diagnosed heart 
disease.  As such, the claim is denied.

Back Disability

The Veteran contends that he developed a back disability as 
evidenced by his various complaints of low back pain during 
service.  Specifically, he asserts that during service his back 
began to hurt due to lots of bending and stretching on kitchen 
patrol duty.  He is currently diagnosed as having degenerative 
disc disease and states that he has experienced low back pain 
over the years since service even though he did not seek 
treatment.

Service treatment records show that the Veteran complained of 
back pain in May 1975 and June 1975, but this was determined to 
be associated with a urinary tract infection and was considered 
acute.  Post-service records show that the Veteran was a bail 
bondsman until he had a stroke in 2003 and that his back did not 
prevent him from working.  

The Veteran was afforded a VA examination in January 2009 and the 
examiner noted that the Veteran was in a wheelchair and spoke 
very slowly.  The Veteran reported a history of low back pain and 
stated that his back hurt in service and has continued to hurt 
over the years.  When asked if he could walk, the Veteran 
reported that he could walk a little bit.  The Veteran reported 
pain radiating to both legs and tingling of the toes.  He stated 
that it was continuous as opposed to intermittent.  The examiner 
was unable to ascertain whether the Veteran had any physician 
prescribed bed rest in the past year due to his back pain, but 
the Veteran indicated having gone to the emergency room for back 
pain in the past and stated that he was put to bed.  The examiner 
was unable to conduct range of motion studies.  No neurologic 
deficits related to the lumbar spine were noted.  The examiner 
opined that there was no evidence that either muscle strain or 
urinary tract infection causes, predisposes or accelerates the 
development of degenerative spine and disc disease.  The examiner 
stated that disc disease is exceedingly common in the population 
at large and increased with age.  Finally, the examiner opined 
that the Veteran's back disorder was not likely related to 
service.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
Veteran has presented no evidence of any link between his claimed 
condition and any incident of service beyond his own unsupported 
statements.  In the absence of any evidence showing possible 
etiology during the Veteran's period of service or evidence 
showing that the Veteran's claimed condition dates back to his 
period of service, the claim for service connection must be 
denied.  

In reviewing the evidence as a whole, the Board again finds that 
there is no medical evidence to support the Veteran's claim.  He 
was discharged from service without a chronic back disability, 
worked for decades as a bail bondsman without complaint of or 
treatment for back pain, and is diagnosed as having a 
degenerative condition that is not linked to the instances of low 
back pain during service.  While the Veteran is competent to 
testify as to a continuity of symptomatology since the in-service 
complaints, the Board finds his statements not to be credible as 
they are contradictory of the post-service record of employment 
and lack of treatment.  Additionally, they do not overcome the 
medical opinion that specifically reflects that the currently 
diagnosed disability is less likely related to service as to the 
aging process.  In sum, his lay report is outweighed by the other 
evidence of record and the claim must be denied.


ORDER

Entitlement to service connection for residuals of a stroke is 
denied.  

Entitlement to service connection for a mental disability is 
denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a back disability is 
denied.  

REMAND

As indicated above, the Veteran has also claimed entitlement to 
service connection for headaches.  Unfortunately, a remand is 
again required with regard to this issue.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below

Following service, the first evidence of reported headaches is 
from September 2000, at which time treatment records from Wesley 
Medical Center indicate that the Veteran complained of back pain, 
headache and bilateral leg pain.  Subsequent treatment records 
from Forrest General Hospital in November 2003 indicate that the 
Veteran was treated for a severe headache with nausea.  

VA treatment records show treatment for headaches beginning in 
August 2004.  The Veteran reported that he had been having 
headaches since 1975, after a bug flew into his ear.  He 
indicated that the headaches were bifrontal and intermittent.  He 
denied having headaches at a younger age and stated that non-
prescription medications have helped in the past.  

The Veteran was afforded a VA examination for this condition in 
January 2009.  During that examination, the Veteran described his 
headaches as daily frontal throbbing.  He stated that he feels 
nauseous and spends time in the dark.  The examiner noted that 
the Veteran could not tell him when the headaches had started or 
any other details.  The examiner stated that stress is recognized 
as a trigger for migraine headaches, but not a cause of 
migraines.  He stated that absent evidence that the Veteran 
suffered from migraines in service he could not tie the Veteran's 
headache disorder to service without resorting to speculation.  
There was no explanation provided for the examiner's inability to 
provide an opinion without speculation.

In an April 2010 rating decision, the RO granted entitlement to 
service connection for otitis media, with labrytinthitis and 
hearing loss of the left ear.  The Board notes that the Veteran 
has consistently stated that his headaches were concurrent with 
and a result of his left ear condition.  Unfortunately, the 
examiner from the January 2009 VA examination did not express an 
opinion on a possible relationship between the Veteran's left ear 
disorder and his claimed headaches.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.

The extent to which the Veteran's current left ear disorder is 
etiologically related to his claimed headache disorder is still 
unclear.  As such, the RO/AMC should seek to obtain an addendum 
to the medical opinion of record as to any possible etiological 
relationship between the Veteran's claimed headache disorder and 
the current left ear disorder.  An accompanying rationale must be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner 
who considered the matter and examined the 
Veteran in January 2009 to determine whether 
it is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
headache disorder is etiologically linked to 
the Veteran's left ear disorder.  The claims 
folder should be made available to and be 
reviewed by the examiner and a rationale for 
the opinion offered must be included in the 
report provided.  

If the examiner determines that additional 
physical examination of the Veteran is 
required and/or the examiner is not available 
and another medical professional cannot 
render the requested opinion based upon the 
evidence of record, an examination should be 
scheduled. 

2.  When the requested development has been 
completed the case should again be reviewed, 
to include consideration of any additional 
evidence submitted.  If the benefits sought 
are not granted the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


